Citation Nr: 1127872	
Decision Date: 07/26/11    Archive Date: 08/02/11

DOCKET NO.  04-12 227A	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a chronic gastrointestinal disorder to include gastroesophageal reflux disease and irritable bowel syndrome.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel



INTRODUCTION

The Veteran had active service from April 1985 to March 1989.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a July 2002 rating decision of the St. Petersburg, Florida, Regional Office (RO) which, in pertinent part, denied service connection for a gastrointestinal disorder.  In April 2007, the Board remanded the Veteran's claim to the RO so that the Veteran could be afforded a hearing before a Veterans Law Judge.  

In July 2007, the Veteran was afforded a hearing before a Veterans Law Judge sitting at the RO.  In December 2007, the Board remanded the Veteran's claim to the RO for additional action.  

In November 2008, the Board requested an opinion from a Veterans Health Administration (VHA) medical expert.  In January 2009, the requested VHA opinion was incorporated into the record.  In February 2009, the Veteran was provided with a copy of the VHA opinion.  In May 2009, the Board remanded the Veteran's claim to the RO for additional action.  

In May 2010, the Veteran was informed that the Veterans Law Judge who had conducted her July 2007 hearing was no longer employed by the Board and she therefore had the right to an additional hearing before a different Veterans Law Judge.  In May 2010, the Veteran requested an additional hearing before a Veterans Law Judge.  In June 2010, the Board remanded the Veteran's claim to the RO so that the Veteran could be afforded a hearing before a Veterans Law Judge.  


FINDING OF FACT

In a December 6, 2010 written statement and a June 2011 Motion to Withdraw Appeal, received prior to the promulgation of a decision in this appeal, the accredited representative expressly withdrew the Veteran's appeal from the denial of service connection for a chronic gastrointestinal disorder to include gastroesophageal reflux disease and irritable bowel syndrome.  


CONCLUSION OF LAW

The criteria for withdrawal of the Veteran's substantive appeal from the denial of service connection for a chronic gastrointestinal disorder to include gastroesophageal reflux disease and irritable bowel syndrome have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2010).  Withdrawal may be made by the Veteran or by her authorized representative.  38 C.F.R. § 20.204 (2010).  In a December 6, 2010 written statement, the accredited representative stated that "we are submitting withdraw [of] pending appeal for benefits administered by the Department of Veterans Affairs (VA)" and the Veteran "wishes to withdraw pending appeal."  In a June 2011 Motion to Withdraw Appeal, the accredited representative coveys that the Veteran "wishes to withdraw her pending appeal."  The Board finds that no allegation of error of fact or law for appellate consideration remains as to the issue of service connection for a chronic gastrointestinal disorder to include gastroesophageal reflux disease and irritable bowel syndrome.  Therefore, it is dismissed.  


	(CONTINUED ON NEXT PAGE)



ORDER

The appeal is dismissed.



		
S. S. TOTH
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


